
	
		II
		110th CONGRESS
		2d Session
		S. 3506
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mr. Reid (for
			 Mr. Obama) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the credit for purchase of vehicles fueled by natural gas or liquefied natural
		  gas and to amend the Safe, Accountable, Flexible, Efficient Transportation
		  Equity Act: A Legacy for Users to reauthorize the Clean School Bus Program of
		  the Environmental Protection Agency.
	
	
		1.Increased credit for purchase
			 of vehicles fueled by natural gas or liquified natural gas; extension of
			 credit
			(a)In
			 generalSubsection (e) of
			 section 30B of the Internal Revenue Code of 1986 (relating to new qualified
			 alternative motor vehicle credit) is amended by adding at the end the following
			 new paragraph:
				
					(6)Increased credit
				for natural gas vehicles
						(A)Increased credit
				percentageIn the case of any
				natural gas vehicle, the applicable percentage under paragraph (2) shall be 100
				percent.
						(B)Higher
				incremental cost limits for fleet purchasersIn the case of a
				taxpayer who places in service 100 or more natural gas vehicles during the
				taxable year, paragraph (3) shall be applied for such year by doubling the
				amounts contained in such paragraph.
						(C)Natural gas
				vehicleFor purposes of this
				paragraph, the term natural gas vehicle means any new qualified
				alternative fuel motor vehicle fueled by natural gas or liquified natural
				gas.
						.
			(b)Extension of
			 credit for all new qualified alternative fuel vehicles through
			 2017Paragraph (4) of section 30B(j) of such Code is amended by
			 striking December 31, 2010 and inserting December 31,
			 2017.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to vehicles placed in service after December 31, 2008,
			 in taxable years ending after such date.
			2.Clean School Bus
			 Program
			(a)In
			 generalSection 6015 of the
			 Safe, Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users (42 U.S.C. 16091a) is amended—
				(1)in subsection
			 (b)(5)—
					(A)in subparagraph
			 (A)—
						(i)in
			 the subparagraph heading, by striking 50 and inserting
			 75; and
						(ii)in
			 the matter preceding clause (i), by striking one-half and
			 inserting 75 percent; and
						(B)in subparagraph
			 (B)—
						(i)in
			 the subparagraph heading, by striking 25 and inserting
			 50; and
						(ii)in
			 the matter preceding clause (i), by striking one-fourth and
			 inserting 50 percent; and
						(2)in subsection
			 (d)—
					(A)in paragraph (1),
			 by striking and at the end;
					(B)in paragraph (2),
			 by striking 2008, 2009, and 2010. and inserting 2008 and
			 2009; and; and
					(C)by adding at the
			 end the following:
						
							(3)$110,000,000 for
				each of fiscal years 2010 through
				2015.
							.
					(b)Technical
			 correctionSection 741 of the Energy Policy Act of 2005 (42
			 U.S.C. 16091) is repealed.
			3.Natural gas
			 vehicles in Federal fleetThe
			 Administrator of General Services, in consultation with the Administrator of
			 the Environmental Protection Agency, shall conduct, and submit to Congress a
			 report describing the results of, a study to determine whether and the extent
			 to which the number of natural gas vehicles in the Federal fleet should be
			 increased.
		
